UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


GINETTE TCHAYA,                          
                           Petitioner,
                  v.                            No. 03-1263
JOHN ASHCROFT,
                         Respondent.
                                         
             On Petition for Review of an Order of the
                 Board of Immigration Appeals.
                           (A76-925-075)

                        Argued: June 2, 2004

                       Decided: August 5, 2004

 Before MICHAEL, TRAXLER, and GREGORY, Circuit Judges.



Petition for review denied by unpublished per curiam opinion.


                             COUNSEL

ARGUED: David Laundon Cleveland, CATHOLIC CHARITIES,
Washington, D.C., for Petitioner. Barry Pettinato, Office of Immigra-
tion Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent. ON BRIEF: Peter D. Keisler,
Assistant Attorney General, Civil Division, M. Jocelyn Lopez Wright,
Senior Litigation Counsel, Elise M. Faber, Office of Immigration Liti-
gation, Civil Division, UNITED STATES DEPARTMENT OF JUS-
TICE, Washington, D.C., for Respondent.
2                        TCHAYA v. ASHCROFT
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Ginette Tchaya, a native and citizen of Cameroon, entered the
United States in 1999 on a temporary non-immigrant visa. She over-
stayed her visa and conceded that she was removable under 8
U.S.C.A. § 1227(a)(1)(B) (West 1999 & Supp. 2004). The immigra-
tion judge denied Tchaya’s application for political asylum, withhold-
ing of removal, and relief under the United Nations Convention
Against Torture (CAT), and entered an order of removal. The Board
of Immigration Appeals (BIA) dismissed her administrative appeal.
We now deny Tchaya’s petition for review of the BIA’s decision.

                                   I.

                                  A.

   The Immigration and Nationality Act (INA) gives discretionary
authority to the Attorney General to confer asylum on any refugee.
See 8 U.S.C.A. § 1158(a) (West 1999). The INA defines a refugee as
a person unwilling or unable to return to his native country "because
of persecution or a well-founded fear of persecution on account of
race, religion, nationality, membership in a particular social group, or
political opinion." 8 U.S.C.A. § 1101(a)(42)(A) (West 1999). The
"well-founded fear of persecution" standard contains subjective and
objective elements. "An applicant may satisfy the subjective element
by presenting candid, credible, and sincere testimony demonstrating
a genuine fear of persecution." Chen v. INS, 195 F.3d 198, 201 (4th
Cir. 1999) (internal quotation marks omitted). In order to meet the
objective requirement, the applicant must show "specific, concrete
facts" that would lead "a reasonable person in like circumstances [to]
fear persecution." Id. at 202. The applicant, not the government, bears
the burden of proving her refugee status. See 8 C.F.R. § 1208.13(a)
(2004); Gonahasa v. INS, 181 F.3d 538, 541 (4th Cir. 1999).
                         TCHAYA v. ASHCROFT                            3
   To qualify for withholding of removal, an applicant must demon-
strate by objective evidence "a clear probability of persecution upon
deportation." INS v. Cardoza-Fonseca, 480 U.S. 421, 430 (1987)
(internal quotation marks omitted). The relief afforded by withholding
of removal is not as broad as asylum. Unlike an asylee, an alien enti-
tled to withholding of removal is not thereby entitled to remain in the
United States; rather, withholding of removal simply prevents the
alien from being removed to the specific country or countries where
it is more likely than not that the persecution will occur. See INS v.
Aguirre-Aguirre, 526 U.S. 415, 419 (1999). The standard for with-
holding removal is more stringent than for asylum. See Chen, 195
F.3d at 205. Thus, the failure to establish eligibility for asylum neces-
sarily results in the failure to establish eligibility for withholding of
removal. See id. However, if an alien establishes eligibility for with-
holding of removal, it is a mandatory remedy. See Aguirre-Aguirre,
526 U.S. at 420.

  In implementing Article 3 of the CAT, Congress declared that

    [i]t shall be the policy of the United States not to expel,
    extradite, or otherwise effect the involuntary return of any
    person to a country in which there are substantial grounds
    for believing the person would be in danger of being sub-
    jected to torture, regardless of whether the person is physi-
    cally present in the United States.

Omnibus Consol. Approp. Act, Pub. L. No. 105-277, § 2242, 112
Stat. 2681-822 (1998). For purposes of the CAT, torture is defined as
"an extreme form of cruel and inhuman treatment" involving severe
physical or mental pain and suffering. 8 C.F.R. § 208.18(a)(1) & (2)
(2004). Regulations implementing the CAT require that an alien seek-
ing relief under the CAT demonstrate "that it is more likely than not
that he or she would be tortured if returned to the proposed country
of removal." Perinpanathan v. INS, 310 F.3d 594, 599 (8th Cir.
2002); Wang v. Ashcroft, 320 F.3d 130, 133-34 (2d Cir. 2003); see 8
C.F.R. § 208.16 (c)(4)(2004).

                                   B.

  Tchaya based her application for relief from the order of removal
upon three incidents in which she claims to have been detained and
4                        TCHAYA v. ASHCROFT
mistreated by the government of Cameroon on account of her political
activity. At her asylum hearing, Tchaya testified that the first of these
incidents occurred in 1991. According to Tchaya, in 1991 she became
involved in the Social Democratic Front (SDF), an opposition party
to the government, but she did not become a formal member until
1997. She testified that in 1991, she was arrested while participating
in an SDF activity and held over night, during which time she was
beaten. Tchaya testified that she sustained injuries, but that she did
not seek medical attention at a hospital for fear of reprisal.

   Tchaya testified that her next arrest occurred during the presiden-
tial election in October 1997 while she was attending an SDF rally
against the government. On this occasion, Tchaya was questioned
about her activities, beaten, and released after approximately eight
hours. Tchaya testified that these beatings resulted in wounds on her
knees, feet and back. Tchaya sought medical care from a hospital a
few days after her release, where she was treated and released.

   According to Tchaya’s testimony, the third and final arrest came in
February 1999, upon her return to Cameroon from a vacation in the
United States. Tchaya indicated that, at the end of 1998, she hosted
some meetings for SDF leaders to secretly plan demonstrations
against the government. Government agents entered her home,
Tchaya claimed, and arrested her when they discovered some unused,
written invitations for these SDF meetings. Tchaya testified that she
was detained for three days, during which time she was purportedly
interrogated about her party affiliation, beaten and raped by her cap-
tors. Tchaya indicated that family members and friends ultimately
bribed a guard for her release, after which she was examined by a
doctor.

   Tchaya testified that between her first arrest in 1991 and her final
arrest in February 1999, she traveled to the United States as a tourist
on vacation three times — in October 1995, October 1996, and Febru-
ary 1999 — always voluntarily returning to Cameroon instead of
seeking asylum in the United States. Tchaya indicated that she "didn’t
see any reason why [she] should ask for political asylum because at
that time [her] life was not threaten[ed]." J.A. 49.

   Following her February 1999 arrest, Tchaya returned immediately
to the United States. Although she claimed she was fleeing Camer-
                         TCHAYA v. ASHCROFT                            5
oon, Tchaya did not apply for asylum until November 2000 — well
over one year after entry and three months after the Immigration and
Naturalization Service (INS) served her with a Notice to Appear for
overstaying her visa.

   In support of her application, Tchaya submitted a copy of her 1998
SDF card and a sworn verification from an SDF official that the card
was valid. Tchaya also offered an unsigned, typed statement that was
purportedly from her sister. The document provided some corrobora-
tion for Tchaya’s claim that she was active in the SDF, that she was
arrested for engaging in anti-government activities, that her last arrest
occurred after returning from the United States, and that the family
bribed officials to secure Tchaya’s release. The document did not
mention the alleged rape or the necessity for medical care after
release.

   Tchaya also submitted government medical forms in support of her
claim. She was examined in October 1997 for injuries received by
government forces, resulting in "serious injuries on the knee" and "he-
matomas on the back." J.A. 149. She was also examined in February
1999 after the alleged rape. The examining physician indicated that
Tchaya "declared that she was physically abused" by the government
and exhibited "bruises and ecchymosis caused by a sharp object,
along with contusions on the entire body" as well as "[d]ryness of the
mucous membrane and skin due to dehydration." J.A. 147. The doctor
noted that Tchaya "also stated that she was sexually abused." J.A.
147. Tchaya testified that, even as of the time of the hearing, she was
suffering nightmares from her traumatic arrest and that she was living
with a friend of her sister. Although this friend was supposedly aware
of the nightmares, she did not appear to testify. Tchaya had not sought
counseling to deal with the apparent trauma of her last arrest.

   Finally, Tchaya presented the testimony of a political asylee from
Cameroon who testified that he was an officer and active member
for the SDF in North America. He testified that Tchaya attended SDF
rallies in the United States. However, the purported SDF official did
not produce any identification showing that he was in fact a member
of the SDF.
6                         TCHAYA v. ASHCROFT
                                   C.

   The immigration judge rendered an oral decision, concluding that
Tchaya, who based her claim on three separate arrests by government
forces, failed to establish past persecution or a well-founded fear of
persecution. The immigration judge pointed to the fact that Tchaya
traveled to the United States after each of her first two arrests, did not
seek asylum, and voluntarily returned to Cameroon after each visit.
Even after the third arrest, when the rape allegedly occurred, Tchaya
did not seek asylum for nearly two years after arriving in the United
States.

   The immigration judge noted several other factors that undercut
Tchaya’s allegations of abuse while under arrest. For example, the
immigration judge noted that the document purporting to be a letter
from Tchaya’s sister did not reference the alleged rape or any severe
physical abuse at all during Tchaya’s last arrest. With respect to the
medical report, the immigration judge observed that the doctor’s
statement merely repeated Tchaya’s own statement that she had been
sexually abused; it did not indicate (or negate) sexual abuse based on
the physical examination. The doctor also made no mention of vagi-
nal and anal tears that Tchaya claimed to have suffered. The immigra-
tion judge concluded that there was insufficient evidence to
corroborate Tchaya’s story of sexual abuse in connection with her
final arrest before coming to the United States. In sum, the judge con-
cluded that Tchaya simply failed to carry her burden of establishing
eligibility for asylum, withholding of removal or relief under the
CAT.

   Tchaya appealed the immigration judge’s decision to the BIA. The
BIA dismissed the appeal in summary fashion, concluding that "[t]he
Immigration Judge’s decision accurately sets forth the facts asserted
by the respondent . . . in support of her applications for relief and cor-
rectly concludes that the respondent has failed to establish persecution
or a well-founded fear of future persecution on account of one of the
five [statutory] grounds." J.A. 280.

                                   II.

  Our review of an administrative decision to deny asylum is limited.
A determination of eligibility for asylum or withholding of removal
                         TCHAYA v. ASHCROFT                            7
is conclusive "if supported by reasonable, substantial, and probative
evidence on the record considered as a whole." INS v. Elias-Zacarias,
502 U.S. 478, 481 (1992) (internal quotation marks omitted).
"[A]dministrative findings of fact are conclusive unless any reason-
able adjudicator would be compelled to conclude to the contrary." 8
U.S.C.A. § 1252(b)(4)(B) (West 1999). Thus, this court will reverse
the denial of an asylum application only if the evidence "was so com-
pelling that no reasonable fact finder could fail to find the requisite
fear of persecution." Rusu v. INS, 296 F.3d 316, 325 n.14 (4th Cir.
2002) (internal quotation marks omitted). Although this court ordinar-
ily applies this standard to the order of the BIA instead of the immi-
gration judge, we will treat an order of the immigration judge as
essentially that of the BIA where the BIA relies on the reasoning of
the immigration judge in a summary affirmance. See Gandarillas-
Zambrana v. BIA, 44 F.3d 1251, 1255 (4th Cir. 1995); see also Chen
v. INS, 87 F.3d 5, 8 n.3 (1st Cir. 1996) ("Where . . . the Board adopts
the findings and conclusions of the IJ, the IJ’s rescript serves de facto
as the Board’s articulation of its ratio decidendi."). Because the BIA
summarily affirmed the decision of the immigration judge, we apply
our standards of review to the oral decision rendered by the immigra-
tion judge.

   Tchaya argues that the immigration judge’s factual determination
that she failed to establish past persecution or a well-founded fear of
future persecution was erroneous. Specifically, Tchaya claims that the
immigration judge was required to accept her testimony as true
because the immigration judge did not make an explicit adverse credi-
bility determination. Thus, contends Tchaya, the immigration judge
had no basis for requiring additional corroboration of Tchaya’s testi-
mony about the prison abuse she suffered. We disagree.

   Credibility findings are reviewed for substantial evidence, but a
factfinder who rejects an applicant’s testimony on credibility grounds
"should offer a specific, cogent reason for his disbelief." Figeroa v.
INS, 886 F.2d 76, 78 (4th Cir. 1989) (internal quotation marks and
alterations omitted). The relevant regulations provide that the alien
does not necessarily need to corroborate his testimony in order to
carry his burden of proving eligibility for asylum: "The testimony of
the applicant, if credible, may be sufficient to sustain the burden of
proof without corroboration." 8 C.F.R. § 1208.13(a) (emphasis
8                        TCHAYA v. ASHCROFT
added). Citing this regulation, Tchaya suggests that in the absence of
an explicit factual finding by the immigration judge that the alien’s
testimony was not credible, we must accept the alien’s testimony as
true — meaning corroboration of the facts testified to cannot be
required. The Ninth Circuit indeed follows such an approach. See
Hartooni v. INS, 21 F.3d 336, 342 (9th Cir. 1994); see also Ladha v.
INS, 215 F.3d 889, 901 n.12 (9th Cir. 2000).

   We find no support in the regulations or our decisions for the prop-
osition that an alien’s testimony must be taken as true unless the
immigration judge explicitly states that he does not find the testimony
to be credible. See Disu v. Ashcroft, 338 F.3d 13, 16 (1st Cir. 2003)
(affirming denial of asylum where "IJ did not explicitly say that [the
alien] lacked credibility but plainly did doubt his testimony"); Abdulai
v. Ashcroft, 239 F.3d 542, 551 n.6 (3d Cir. 2001) (noting that the
Third Circuit does not follow such a rule). It is clear that the immigra-
tion judge implicitly found Tchaya’s testimony to lack credibility and
provided "specific, cogent" reasons for questioning her credibility.
Figeroa, 886 F.2d at 78. The immigration judge questioned the
claimed severity of her mistreatment in jail in light of the fact that
Tchaya vacationed in the United States and voluntarily returned to
Cameroon without seeking asylum three separate times after her first
two arrests; that she did not seek asylum quickly upon her final entry
into the United States, but instead waited eighteen months to do so;
that Tchaya’s examining doctor did not provide any independent
medical verification of the extremely severe injuries claimed by
Tchaya, such as vaginal and anal tearing; and that Tchaya’s sister pro-
vided a letter stating that Tchaya had been arrested in February 1999,
but omitting any mention of the alleged rape.

   Furthermore, even if we assumed that Tchaya’s testimony was gen-
erally credible, that does not necessarily lead to the conclusion that
she has established a well-founded fear of persecution without the
need for corroboration. Indeed, such an argument runs counter to the
BIA’s interpretation of its own regulations. The BIA has interpreted
8 C.F.R. § 1208.13 to mean that "where it is reasonable to expect cor-
roborating evidence for certain alleged facts pertaining to the specif-
ics of an applicant’s claim, such evidence should be provided." In re
S-M-J-, 21 I. & N. Dec. 722, 725-26 (BIA 1997) (en banc); see
Kayembe v. Ashcroft, 334 F.3d 231, 238 (3d Cir. 2003) (approving of
                         TCHAYA v. ASHCROFT                           9
BIA’s interpretation); Abdulai, 239 F.3d at 554 (same). Tchaya chal-
lenges neither the regulation itself nor the BIA’s interpretation of it.
In this case, because Tchaya in fact provided some corroborative evi-
dence, it was reasonable for the immigration judge to expect it.
Tchaya’s problem was that her evidence actually undermined rather
than bolstered her claim regarding the extent of her mistreatment in
February 1999.

   We conclude that substantial evidence supports the immigration
judge’s denial of asylum. Viewing the record as a whole, we cannot
say that the evidence that Tchaya was unable or unwilling to return
to her country because of a well-founded fear of persecution "was so
compelling that no reasonable factfinder could fail to find the requi-
site fear of persecution." Elias-Zacarias, 502 U.S. at 483-84. In addi-
tion to the insufficient corroboration of Tchaya’s alleged
mistreatment, Tchaya failed to seek asylum even after arrests that
included ostensibly abusive treatment, and even upon her last entry
into the United States, Tchaya failed to seek asylum until it was dis-
covered that she overstayed her visa by more than a year and a half.
Moreover, Tchaya’s sister, in whose house the secret SDF meetings
were supposedly held, remains in Cameroon where she has not been
arrested or bothered by authorities.

   The denial of Tchaya’s request for withholding of removal, the
standard for which is more stringent than for asylum, is likewise sup-
ported by substantial evidence. The evidence is not so compelling that
any reasonable factfinder could not fail to find "a clear probability of
persecution," were Tchaya to return to Cameroon. Cardoza-Fonseca,
480 U.S. at 430 (internal quotation marks omitted). Because Tchaya
failed to establish eligibility for asylum, we conclude she has failed
to establish eligibility for withholding of removal. See Chen, 195 F.3d
at 205.

   Finally, we conclude that there is substantial evidence to support
the decision of the immigration judge deny relief pursuant to the
CAT. As discussed above, Tchaya failed to sufficiently corroborate
her claim of past abuse that would qualify as extremely inhumane
physical or mental abuse. See 8 C.F.R. § 208.18(a). Tchaya has failed
to point to evidence demonstrating that it is "more likely than not that
. . . she would be tortured if returned to the proposed country of
10                       TCHAYA v. ASHCROFT
removal." Perinpanathan, 310 F.3d at 599. Thus, we reject this claim
as well.

                                  III.

   While her administrative appeal was pending before the BIA,
Tchaya filed with the BIA a motion to reopen based on new evidence.
The new evidence submitted to the BIA included a new medical
report. Unlike the medical report submitted at the hearing, which was
apparently created contemporaneously with Tchaya’s release from jail
in February 1999, this new report was created on May 8, 2001, after
the immigration judge denied Tchaya’s claim and after Tchaya real-
ized her original medical report was not sufficiently convincing to the
immigration judge. Even so, the new report still lacked medical verifi-
cation of her claim that she was raped, merely repeating the allega-
tions as recounted by Tchaya. Tchaya also submitted an affidavit
from a social worker, also dated after the asylum hearing, indicating,
based on an interview during which Tchaya told her story, that
Tchaya had symptoms common to those reported by victims of rape
and torture. Finally, she submitted an additional letter from her sister,
which included a purported summons issued in August 2001, also
while Tchaya’s administrative appeal was pending, ordering Tchaya
to appear in the High Court of Douala for unspecified breaches of the
public peace at an undated time. The BIA denied the motion to
reopen, concluding that "the material submitted [does not] warrant[ ]
a grant of the motion, as we find none of the material would alter our
affirmance of the result of the Immigration Judge’s decision." J.A.
280.

   "Motions to reopen immigration proceedings are disfavored, partic-
ularly in deportation proceedings, where ‘every delay works to the
advantage of the deportable alien who wishes merely to remain in the
United States.’" Stewart v. INS, 181 F.3d 587, 595 (4th Cir. 1999)
(quoting INS v. Doherty, 502 U.S. 314, 323 (1992)). Thus, our review
of the BIA’s denial of a motion to reopen "is extremely deferential,"
and we will reverse only for an abuse of discretion. Id. In this context,
we must affirm the denial of a motion to reopen unless the BIA
denied it "without a rational explanation," "departed from established
policies," or rested the denial on "an impermissible basis." M.A. v.
INS, 899 F.2d 304, 310 (4th Cir. 1990) (en banc).
                        TCHAYA v. ASHCROFT                        11
  Having reviewed the record and the additional evidence submitted
by Tchaya in support of her motion to reopen the proceedings, we
conclude that the BIA did not abuse its discretion in denying
Tchaya’s motion to reopen.

                                IV.

   For the foregoing reasons, we deny Tchaya’s petition to review the
BIA’s decision affirming the denial of asylum, withholding of
removal, and relief under the CAT. We further deny Tchaya’s petition
to review the BIA’s denial of her motion to reopen.

                                 PETITION FOR REVIEW DENIED